
	
		II
		112th CONGRESS
		1st Session
		S. 1751
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Hoeven (for himself,
			 Mr. Conrad, Mr.
			 Enzi, Ms. Landrieu,
			 Mr. Boozman, Mr. Nelson of Nebraska, Mr. Portman, Mr.
			 Manchin, Mr. Thune, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend subtitle D of the Solid Waste Disposal Act to
		  facilitate recovery and beneficial use, and provide for the proper management
		  and disposal, of materials generated by the combustion of coal and other fossil
		  fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Residuals Reuse and Management
			 Act.
		2.Amendment to
			 Subtitle D of the Solid Waste Disposal Act
			(a)In
			 generalSubtitle D of the
			 Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the
			 end the following new section:
				
					4011.Management and
				disposal of coal combustion residuals
						(a)State permit
				programs for coal combustion residualsEach State may adopt and
				implement a coal combustion residuals permit program.
						(b)State
				actions
							(1)NotificationNot
				later than 6 months after the date of enactment of this section (except as
				provided by the deadline identified under subsection (d)(2)(B)), the Governor
				of each State shall notify the Administrator, in writing, whether such State
				will adopt and implement a coal combustion residuals permit program.
							(2)Certification
								(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in
				the case of a State that has notified the Administrator that it will implement
				a coal combustion residuals permit program, the head of the lead State agency
				responsible for implementing the coal combustion residuals permit program shall
				submit to the Administrator a certification that such coal combustion residuals
				permit program meets the specifications described in subsection (c)(1).
								(B)ContentsA
				certification submitted under this paragraph shall include—
									(i)a
				letter identifying the lead State agency responsible for implementing the coal
				combustion residuals permit program, signed by the head of such agency;
									(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
									(iii)a narrative
				description that provides an explanation of how the State will ensure that the
				coal combustion residuals permit program meets the requirements of this
				section, including a description of the State's—
										(I)process to
				inspect or otherwise determine compliance with such permit program;
										(II)process to
				enforce the requirements of such permit program; and
										(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program;
										(iv)a legal certification that the State has,
				at the time of certification, fully effective statutes and regulations
				necessary to implement a coal combustion residuals permit program that meets
				the specifications described in subsection (c)(1); and
									(v)copies of State
				statutes and regulations described in clause (iv).
									(3)Maintenance of
				4005(c) or
				3006 programIn order to adopt
				or implement a coal combustion residuals permit program under this section
				(including pursuant to subsection (f)), the State agency responsible for
				implementing a coal combustion residuals permit program in a State shall
				maintain an approved program under section 4005(c) or an authorized program
				under section 3006.
							(c)Permit program
				specifications
							(1)Minimum
				requirementsThe specifications described in this subsection for
				a coal combustion residuals permit program are as follows:
								(A)The revised criteria described in paragraph
				(2) shall apply to a coal combustion residuals permit program, except as
				provided in paragraph (3).
								(B)Each structure shall be, in accordance with
				generally accepted engineering standards for the structural integrity of such
				structures, designed, constructed, and maintained to provide for containment of
				the maximum volumes of coal combustion residuals appropriate for the structure.
				If a structure is determined by the head of the agency responsible for
				implementing the coal combustion residuals permit program to be deficient, the
				head of such agency has authority to require action to correct the deficiency
				according to a schedule determined by such agency. If the identified deficiency
				is not corrected according to such schedule, the head of such agency has
				authority to require that the structure close in accordance with subsection
				(h).
								(C)The coal
				combustion residuals permit program shall apply the revised criteria
				promulgated pursuant to section 4010(c) for location, design, groundwater
				monitoring, corrective action, financial assurance, closure, and post-closure
				described in paragraph (2) and the specifications described in this paragraph
				to surface impoundments.
								(D)If a structure
				that is classified as posing a high hazard potential pursuant to the guidelines
				published by the Federal Emergency Management Agency entitled Federal
				Guidelines for Dam Safety: Hazard Potential Classification System for
				Dams (FEMA Publication Number 333) is determined by the head of the
				agency responsible for implementing the coal combustion residuals permit
				program to be deficient with respect to the structural integrity requirement in
				subparagraph (B), the head of such agency has authority to require action to
				correct the deficiency according to a schedule determined by such agency. If
				the identified deficiency is not corrected according to such schedule, the head
				of such agency has authority to require that the structure close in accordance
				with subsection (h).
								(E)New structures that first receive coal
				combustion residuals after the date of enactment of this section shall be
				constructed with a base located a minimum of two feet above the upper limit of
				the natural water table.
								(F)In the case of a
				coal combustion residuals permit program implemented by a State, the State has
				the authority to inspect structures and implement and enforce such permit
				program.
								(G)In the case of a
				coal combustion residuals permit program implemented by a State, the State has
				the authority to address wind dispersal of dust from coal combustion residuals
				by requiring dust control measures, as determined appropriate by the head of
				the lead State agency responsible for implementing the coal combustion
				residuals permit program.
								(2)Revised
				criteriaThe revised criteria
				described in this paragraph are—
								(A)the revised
				criteria for design, groundwater monitoring, corrective action, closure, and
				post-closure, for structures, including—
									(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, the
				revised criteria regarding design requirements described in section 258.40 of
				title 40, Code of Federal Regulations; and
									(ii)for all structures that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria regarding groundwater monitoring and corrective action requirements
				described in subpart E of part 258 of title 40, Code of Federal Regulations,
				except that, for the purposes of this paragraph, such revised criteria shall
				also include—
										(I)for the purposes of detection monitoring,
				the constituents boron, chloride, conductivity, fluoride, mercury, pH, sulfate,
				sulfide, and total dissolved solids; and
										(II)for the purposes of assessment monitoring,
				the constituents aluminum, boron, chloride, fluoride, iron, manganese,
				molybdenum, pH, sulfate, and total dissolved solids;
										(B)the revised criteria for location
				restrictions described in—
									(i)for new structures, and lateral expansions
				of existing structures, that first receive coal combustion residuals after the
				date of enactment of this section, sections 258.11 through 258.15 of title 40,
				Code of Federal Regulations; and
									(ii)for existing structures that receive coal
				combustion residuals after the date of enactment of this section, sections
				258.11 and 258.15 of title 40, Code of Federal Regulations;
									(C)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for air quality described in section 258.24 of
				title 40, Code of Federal Regulations;
								(D)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for financial assurance described in subpart G of
				part 258 of title 40, Code of Federal Regulations;
								(E)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for surface water described in section
				258.27 of title 40, Code of Federal Regulations;
								(F)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for recordkeeping described in section
				258.29 of title 40, Code of Federal Regulations;
								(G)for landfills and
				other land-based units, other than surface impoundments, that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for run-on and run-off control systems described in section 258.26 of
				title 40, Code of Federal Regulations; and
								(H)for surface
				impoundments that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for run-off control systems described in
				section 258.26(a)(2) of title 40, Code of Federal Regulations.
								(3)Applicability of
				certain requirementsA State
				may determine that one or more of the requirements of the revised criteria
				described in paragraph (2) is not needed for the management of coal combustion
				residuals in that State, and may decline to apply such requirement as part of
				its coal combustion residuals permit program. If a State declines to apply a
				requirement under this paragraph, the State shall include in the certification
				under subsection (b)(2) a description of such requirement and the reasons such
				requirement is not needed in the State. If the Administrator determines that a
				State determination under this paragraph does not accurately reflect the needs
				for the management of coal combustion residuals in the State, the Administrator
				may treat such State determination as a deficiency under subsection (d).
							(d)Written notice
				and opportunity To remedy
							(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (2) if
				at any time the State—
								(A)does not satisfy
				the notification requirement under subsection (b)(1);
								(B)has not submitted
				a certification under subsection (b)(2);
								(C)does not satisfy
				the maintenance requirement under subsection (b)(3); or
								(D)is not
				implementing a coal combustion residuals permit program that meets the
				specifications described in subsection (c)(1).
								(2)Contents of
				notice; deadline for responseA notice provided under this
				subsection shall—
								(A)include findings
				of the Administrator detailing any applicable deficiencies in—
									(i)compliance by the
				State with the notification requirement under subsection (b)(1);
									(ii)compliance by the
				State with the certification requirement under subsection (b)(2);
									(iii)compliance by
				the State with the maintenance requirement under subsection (b)(3); and
									(iv)the State coal combustion residuals permit
				program in meeting the specifications described in subsection (c)(1);
				and
									(B)identify, in
				collaboration with the State, a reasonable deadline, which shall be not sooner
				than 6 months after the State receives the notice, by which the State shall
				remedy the deficiencies detailed under subparagraph (A).
								(e)Implementation
				by Administrator
							(1)In
				generalThe Administrator shall implement a coal combustion
				residuals permit program for a State only in the following
				circumstances:
								(A)If the Governor of
				such State notifies the Administrator under subsection (b)(1) that such State
				will not adopt and implement such a permit program.
								(B)If such State has
				received a notice under subsection (d) and, after any review brought by the
				State under section 7006, fails, by the deadline identified in such notice
				under subsection (d)(2)(B), to remedy the deficiencies detailed in such notice
				under subsection (d)(2)(A).
								(C)If such State
				informs the Administrator, in writing, that such State will no longer implement
				such a permit program.
								(2)RequirementsIf the Administrator implements a coal
				combustion residuals permit program for a State under paragraph (1), such
				permit program shall consist of the specifications described in subsection
				(c)(1).
							(3)EnforcementIf the Administrator implements a coal
				combustion residuals permit program for a State under paragraph (1), the
				authorities referred to in section 4005(c)(2)(A) shall apply with respect to
				coal combustion residuals and structures and the Administrator may use such
				authorities to inspect, gather information, and enforce the requirements of
				this section in the State.
							(f)State control
				after implementation by Administrator
							(1)State
				control
								(A)New adoption and
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(A), the State may adopt and implement such a permit program by—
									(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
									(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
									(iii)receiving from the Administrator—
										(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
									(i)remedying the
				deficiencies detailed in the notice provided under subsection (d)(2)(A);
				and
									(ii)receiving from the Administrator—
										(I)a determination
				that the deficiencies detailed in such notice have been remedied; and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(C)Resumption of
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(C), the State may adopt and implement such a permit program by—
									(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
									(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
									(iii)receiving from the Administrator—
										(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
										(II)a timeline for
				transition of control of the coal combustion residuals permit program.
										(2)Review of
				determination
								(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the
				Administrator that the deficiencies have been remedied pursuant to paragraph
				(1)(B)(i), as applicable.
								(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
								(3)Implementation
				during transition
								(A)Effect on
				actions and ordersActions
				taken or orders issued pursuant to a coal combustion residuals permit program
				shall remain in effect if—
									(i)a State takes
				control of its coal combustion residuals permit program from the Administrator
				under paragraph (1); or
									(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
									(B)Change in
				requirementsSubparagraph (A) shall apply to such actions and
				orders until such time as the Administrator or the head of the lead State
				agency responsible for implementing the coal combustion residuals permit
				program, as applicable—
									(i)implements changes
				to the requirements of the coal combustion residuals permit program with
				respect to the basis for the action or order; or
									(ii)certifies the
				completion of a corrective action that is the subject of the action or
				order.
									(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e) for such
				State.
							(g)Effect on
				determination under 4005(c) or
				3006The Administrator shall not consider the implementation of a
				coal combustion residuals permit program by the Administrator under subsection
				(e) in making a determination of approval for a permit program or other system
				of prior approval and conditions under section 4005(c) or of authorization for
				a program under section 3006.
						(h)ClosureIf it is determined, pursuant to a coal
				combustion residuals permit program, that a structure should close, the time
				period and method for the closure of such structure shall be set forth in a
				closure plan that establishes a deadline for completion and that takes into
				account the nature and the site-specific characteristics of the structure to be
				closed. In the case of a surface impoundment, the closure plan shall require,
				at a minimum, the removal of liquid and the stabilization of remaining waste,
				as necessary to support the final cover.
						(i)Authority
							(1)State
				authorityNothing in this section shall preclude or deny any
				right of any State to adopt or enforce any regulation or requirement respecting
				coal combustion residuals that is more stringent or broader in scope than a
				regulation or requirement under this section.
							(2)Authority of the
				administrator
								(A)In
				generalExcept as provided in subsection (e) of this section and
				section 6005 of this title, the Administrator shall, with respect to the
				regulation of coal combustion residuals, defer to the States pursuant to this
				section.
								(B)Imminent
				hazardNothing in this section shall be construed to affect the
				authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
								(C)Technical and
				enforcement assistance only upon requestUpon request from the
				head of a lead State agency that is implementing a coal combustion residuals
				permit program, the Administrator may provide to such State agency only the
				technical or enforcement assistance requested.
								(3)Citizen
				suitsNothing in this section shall be construed to affect the
				authority of a person to commence a civil action in accordance with section
				7002.
							(j)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				under subsection (e) by the Administrator shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
						(k)DefinitionsIn
				this section:
							(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
								(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
								(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
								(C)fluidized bed
				combustion wastes;
								(D)wastes from the
				co-burning of coal with non-hazardous secondary materials provided that coal
				makes up at least 50 percent of the total fuel burned; and
								(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
								(2)Coal combustion
				residuals permit programThe term coal combustion residuals
				permit program means a permit program or other system of prior approval
				and conditions that is adopted by or for a State for the management and
				disposal of coal combustion residuals to the extent such activities occur in
				structures in such State.
							(3)StructureThe
				term structure means a landfill, surface impoundment, or other
				land-based unit which may receive coal combustion residuals.
							(4)Revised
				criteriaThe term revised criteria means the
				criteria promulgated for municipal solid waste landfill units under section
				4004(a) and under section 1008(a)(3), as revised under section 4010(c) in
				accordance with the requirement of such section that the criteria protect human
				health and the
				environment.
							.
			(b)Conforming
			 amendmentThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act is amended by inserting after the item relating to
			 section 4010 the following:
				
					
						Sec. 4011. Management and disposal of coal combustion
				residuals.
					
					.
			3.2000 regulatory
			 determinationNothing in this
			 Act, or the amendments made by this Act, shall be construed to alter in any
			 manner the Environmental Protection Agency’s regulatory determination entitled
			 Notice of Regulatory Determination on Wastes from the Combustion of
			 Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the
			 fossil fuel combustion wastes addressed in that determination do not warrant
			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et
			 seq.).
		
